 1
 2
 3
 4
 5
 6
 7                           IN THE UNITED STATES DISTRICT COURT

 8                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9
10   Dale Brickman,                                    Case No.: 2:18-cv-01144-RSM
     Beki Brickman,
11
12                    Plaintiffs,
13        vs.
14                                                     STIPULATION AND ORDER FOR
     Experian Information Solutions, Inc.,             DISMISSAL WITH PREJUDICE AS TO
15   an Ohio corporation,                              DEFENDANT NEW PENN FINANCIAL
16   Equifax Information Services, LLC,                LLC dba SHELLPOINT MORTGAGE
     a Georgia limited liability company, and          SERVICING
17   New Penn Financial LLC
18   dba Shellpoint Mortgage Servicing,
     a foreign limited liability company,
19
20                  Defendants.

21
22
          Plaintiff and Defendant New Penn Financial LLC dba Shellpoint Mortgage Servicing
23
     (hereinafter referred to as “New Penn”), through counsel undersigned and pursuant to Rule
24
     41(a)(1)(A)(ii), hereby stipulate that the above-captioned action may be dismissed with
25
     prejudice against Defendant New Penn, only, without sanctions and with each party to bear
26
     its own attorneys’ fees and costs, in accordance with the form of dismissal order filed
27
     concurrently herewith.
28
29
30

                                                                         ROMERO PARK P.S.
       STIPULATION AND ORDER FOR DISMISSAL - 1                     155-108th Avenue N.E., Suite 202
                                                                      Bellevue, WA98004-5901
                                                             Tel: (425) 450-5000 Fax: (425) 450-0728
 1   Date: April 9, 2019                         Date: April 9, 2019

 2   ROMERO PARK P.S.                            DONALD G. GRANT, P.S.
 3
     By: /s/ Justin D. Park                      By: /s/ Donald G. Grant (Via Email
 4   Justin D. Park                              Authorization)
 5   Email: jpark@romeropark.com                 Donald G. Grant
     155 108th Ave Ne, Suite 202                 Email: don@dongrantps.com
 6   Bellevue, WA 98004                          1700 Main Street, Suite 245
 7   Telephone: (425) 450-5000                   Washougal, WA 98671
     Fax: (425) 450-0728                         Telephone: (360) 694-8488
 8   Attorney for Plaintiffs                     Fax: (360) 694-8688
                                                 Attorney for New Penn Financial LLC
 9
10   Date: April 30, 2019                        Date: April 11, 2019
11
     MARKOWITZ HERBOLD PC                        STOEL RIVES
12
13   By: /s/ Jeffery M. Edelson (Via Email       By: /s/ Rachel Groshong (Via Email
     Authorization)                              Authorization)
14   Jeffrey M. Edelson                          Rachel Groshong
15   Email: JeffEdelson@MHGM.com                 Email: rachel.groshong@stoel.com
     1211 SW 5th Ave, Suite 3000                 600 University St., Suite 3600
16   Portland, OR 97204-3730                     Seattle, WA 98101-3197
     Telephone: (503) 295-3085                   Telephone: (206) 624-0900
17
     Fax: (503) 323-9105                         Fax: (206) 386-7500
18   Attorney for Equifax                        Attorney for Experian
19
20
21
       IT IS SO ORDERED.
22
       Dated this 9 day of May 2019
23
24
25
26
27
28
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
29
30

                                                                  ROMERO PARK P.S.
     STIPULATION AND ORDER FOR DISMISSAL - 2                155-108th Avenue N.E., Suite 202
                                                               Bellevue, WA98004-5901
                                                      Tel: (425) 450-5000 Fax: (425) 450-0728
